DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	In response to correct a formality, an Examiners amended is provided below.

EXAMINER' S AMENDMENT
Only the amended claim (9) is provided below, with the remaining pending claims as previously presented.

9. (Currently Amended) The method according to claim 7[[8]], wherein a pressure signal of a second pressure sensor which is connected to the control unit and which is disposed between the second valve unit and a fluid choke or between a fluid choke and the end region of the fluid passage, is used by the control unit for determining a dosing end pressure, wherein the control unit provides an end signal to a linear drive when the dosing end pressure has been determined.  

Allowable Subject Matter
	Claims 7, & 9-10 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a method for dosing a liquid by sequentially providing negative pressure and positive pressure to a fluid reservoir.  The method comprising opening a first valve unit disposed in a fluid passage while a second valve unit disposed a distance away from the first valve unit in the fluid passage is closed, providing a negative pressure to the fluid 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798